     Case 2:20-cv-05530-DMG-AGR Document 16 Filed 06/25/20 Page 1 of 2 Page ID #:114



 1     AKIN GUMP STRAUSS HAUER & FELD LLP
       SUSAN K. LEADER (SBN 216743)
 2     ALI R. RABBANI (SBNSBN 253730)
       JOSHUA A. RUBIN
                    RUB (SBN 308421)
 3     sleader@akingump.com
       arabbani@akingump.com
       arabbani   akingump.com
 4     rubinj@akingump.com
       1999 Avenue of the Stars, Suite 600
 5     Los Angeles, CA 90067
       Telephone: 310-229-1000
 6     Facsimile:    310-229-1001
 7 Attorneys for Plaintiffs
 8
 9                            UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
12     BYD COMPANY LTD and GLOBAL             Case No. 2:20-cv-05530-DMG-AGRx
       HEALTHCARE PRODUCT
13     SOLUTIONS, LLC,                        [Judge: Hon. Dolly M. Gee]
14                       Plaintiffs,          DECLARATION OF BOB SMOLEY
                                              IN SUPPORT OF PLAINTIFFS’ EX
                                                            PLAINTIFFS' EX
15           v.                               PARTE APPLICATION FOR A
                                              TEMPORARY RESTRAINING
16     ALEXANDER KHAZAI, AARON                ORDER AND ORDER TO SHOW
       ARREDONDO, JAMES VAUGHN,               CAUSE REGARDING
17     DRIPSTONE LLC, ROBERTO                 PRELIMINARY INJUNCTION
       BANKE, and DOES 1-10,
18
                         Defendants.
19                                            Date Action Filed: June 22, 2020
20
21
22
23
24
25
26
27
28
           DECLARATION OF BOB SMOLEY IN SUPPORT OF PLAINTIFFS'
                                                   PLAINTIFFS’ EX PARTE APPLICATION FOR A
           TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CAUSE REGARDING PRELIMINARY
                                            INJUNCTION
    Case 2:20-cv-05530-DMG-AGR Document 16 Filed 06/25/20 Page 2 of 2 Page ID #:115



1
            I, Bob Smoley, declare as follows:
2
            1.     I am over the age of 18 and competent to make this declaration. I could
3
      and would testify as to the matters set forth herein, if called upon to do so.
4
            2.     I am the founder and CEO for the company Care Provider Network,
5
      LLC, which is located in Florida and New Jersey. Care Provider Network is a BYD
6
      customer.
 7
            3.     On or about June 15, 2020 a buyer who I work with received a video
8
      from Roberto Banke that was self-described by Banke as a "proof of life" video. A
 9
      true and correct copy of the video that this Buyer received from Banke is attached
10
      hereto as Exhibit 1.
11
            4.     In the video, Banke stated, "Here we have our products of the N95
12
      BYD," and the camera then pans to reveal hundreds of boxes containing masks,
13
      which are labeled as "N95" and affixed with both the BYD and BYD Care trademark
14
      and logos, as shown in the below screenshots from the video. Banke then states on
15
      camera that he "ha[s] plenty of inventory left" and "we look forward to doing
16
      business with you."
17
             5.     I was confused by this video and the use of the BYD and BYD Care
18
      trademarks in the video. I did not know if Banke was an authorized BYD N95
19
      respiratory mask broker or whether the masks in the video might be authentic BYD
20    products.
21           6.    The next day, I forwarded the video to my contact at BYD.
22           I declare under penalty of perjury under the laws of the United States that the
23    foregoing is true and correct.
24
25     Dated: June 22, 2020                   Respec fully submitted,

26
                                              Bobmo
                                              Bob mo -y
                                                      y
27
          DECLARATION OF BOB SMOLEY IN SUPPORT OF PLAINTIFF BYD COMPANY
28       LIMITED'S MOTION FOR
                          FORAA TEMPORARY RESTRAINING ORDER AND TO SHOW
                        CAUSE FOR PRELIMINARY INJUNCTION
                                  CASE NO.         [


                                               -1
                                                1-
